                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                              No. 4:15-CR-39-1H
                              No. 4:17-CV-129-H



 MICHAEL EARL JORDAN,                    )
                                         )
           Petitioner,                   )
                                         )
                                         )
      v.                                 )                 ORDER
                                         )
                                         )
 UNITED STATES OF AMERICA,               )
                                         )
           Respondent.                   )



      This matter is before the court on Petitioner’s motion to vacate pursuant to

28 U.S.C. § 2255, which has been referred to the undersigned for an evidentiary

hearing and memorandum and recommendation by Senior United States District

Judge Malcolm J. Howard. Counsel are directed to confer and to submit to the court,

on or before May 20, 2019, three proposed dates for an evidentiary hearing on

Petitioner’s claims.

      This 19th day of April 2019.



                                      KIMBERLY A. SWANK
                                      United States Magistrate Judge
